Exhibit 10.3

MANAGEMENT AGREEMENT

THIS AGREEMENT, made this 16th day of May, 2007, between TRS LEASING, INC., a
Virginia corporation (hereinafter referred to as “OWNER”), and HLC Hotels, Inc.,
a corporation organized and existing under the laws of the State of Georgia
(hereinafter referred to as “AGENT”),

WITNESSETH THAT:

Whereas, Owner and Agent desire to enter into an agreement for the management
and operation of 15 Hotels (as hereinafter defined), by Agent, upon the terms
and conditions hereinafter set forth;

NOW THEREFORE, in consideration of the mutual covenants herein contained, Owner
and Agent agree as follows:

ARTICLE I

Engagement of Agent to Operate Hotel

Owner hereby hires and engages Agent as the exclusive operator and manager of 15
Masters Inns hotels (hereinafter the “Hotels”) described on Schedule A attached
hereto and incorporated by reference hereto, and Agent agrees to operate and
manage the Hotels pursuant to the terms and conditions hereinafter set forth. An
individual Hotel may sometimes be referred to as a “Hotel”.

ARTICLE II

Term

The term of the agreement (“Term of Contract”) shall be for a period of two
years, commencing on May 16, 2007 and continuing through May 16, 2009, together
with any renewal terms as herein provided. This agreement may be renewed for
additional terms upon the mutual agreement of both the Owner and the Agent
provided this agreement is not otherwise terminated as herein provided.



--------------------------------------------------------------------------------

ARTICLE III

Purpose

The primary purpose for which this agreement is being made is to hire Agent to
provide management services in connection with the operation and management of
the Hotels and related facilities for the account of Owner and, so far as is
economically and legally possible, in accordance with the same procedures,
practices, management technique and other rules of operation used by similar
hotels and those managed by Agent for the account of others.

ARTICLE IV

Services and Duties of Agent

In connection with the general authority of Agent to operate the Hotels
hereinafter set forth, the Agent shall render and perform the following specific
services and duties:

 

  (a) Act as the sole and exclusive manager of the Hotels and perform, direct
and control the management and operation of the Hotels in accordance with
prevailing industry standards for a hotel of comparable location and facilities;

 

  (b) Use its best efforts and due diligence in renting all of the rooms and
facilities to desirable guests and tenants. Agent may rent rooms and lease
stores and concessions in or about the Hotels at rates approved by Owner;

 

  (c) Execute, and deliver, on behalf of Owner, on terms approved by Owner,
concession agreements for stores, office or lobby space, or other rooms or
rental space comprising a portion of the Hotels provided that no such lease
shall be for a term greater than 30 days without the written consent of Owner;

 

  (d)

Apply for, obtain and maintain in the name of and at the expense of Owner or its
designees, all licenses and permits required of Owner or Agent in connection
with

 

2



--------------------------------------------------------------------------------

  the management and operation of the Hotels. Owner agrees to cooperate fully
with Agent in the procurement and maintenance of such licenses and permits and
to provide to Agent such information and ancillary documentation as Agent shall
request in connection with procuring and maintaining such licenses or permits.
In the event such licenses or permits cannot be obtained or maintained, then
this agreement shall terminate at the option of Agent thirty (30) days after
written notice to Owner of the exercise of such option to terminate by Agent;

 

  (e) Supervise and attend to all advertising and promotional matters pertaining
to the Hotels as determined by Owner. As part of the annual operating budget
submitted to Owner by Agent pursuant to the terms of Article IV (m) hereof,
Agent shall submit an annual promotional and advertising budget to Owner;

 

  (f) Hire, discharge, suspend, discipline and compensate all employees of
Agent, necessary in Agent’s sole discretion for the efficient operation of the
Hotels (the “Operating Employees”) and direct and supervise their work. Owner
shall have neither right nor obligation to supervise, hire or discharge the
Operating Employees. The wages, salaries and all additional remuneration to the
Operating Employees, whether direct or indirect, and expenses incurred with the
hiring and maintenance of the staff of the Operating Employees shall be an
operating expense of the Hotels. Agent will do whatever is required by the laws
of the state where the Hotels are located to comply with any federal or state
withholding tax, Social Security, unemployment, or workers compensation laws
existing or enacted in the future for the benefit of or affecting such
employees;

 

  (g)

Make, or cause to be made, with Owner’s consent, all ordinary maintenance,
repairs and alterations to the Hotels, purchase such building maintenance and
janitorial supplies as are necessary and appropriate for the operation of the
Hotels, paying all bills therefore on behalf of Owner, and giving Owner the
benefit

 

3



--------------------------------------------------------------------------------

  of all discounts, and keep the Hotels and all its furniture, fixtures and
equipment in good repair, and arrange for the orderly and appropriate
replacements, improvements and changes to such assets as approved by Owner;

 

  (h) Report immediately to Owner any and all accidents or claims for damage
resulting to the Hotels including any damage thereto or destruction thereof and
provide Owner with written notice of such event or occurrence within seventy-two
(72) hours thereafter. Agent shall cooperate and make any and all reports
required by any insurance company in connection therewith;

 

  (i) Immediately upon receipt, deposit all funds collected from the operation
of the Hotel in a special account or accounts with a bank or banks approved by
Owner;

 

  (j) Immediately upon service of legal or other process upon the Agent which
process affects or might affect Owner or the Hotels, Agent shall send such
process to the attention of the Owner at the address for Owner hereinafter set
forth or as Owner otherwise directs in writing;

 

  (k)

Deliver to Owner, no later than the 15th day of each month, a detailed statement
of income and expenditures made in connection with the operation of the Hotel
for the period ending on the last day of the previous month. Agent shall be
responsible for maintaining such records as shall conform to the American Hotel
and Motel Associations’ Uniform System of Accounts. Agent shall establish and
supervise appropriate accounting and cost control systems operated by qualified
personnel. Agent shall cause accounting personnel to prepare and file all
necessary reports with respect to withholding taxes, social security taxes,
unemployment insurance, disability insurance, the Fair Labor Standards Act and
all other statements and reports pertaining to the employment of labor on or
about the Hotels. Agent shall also prepare profit and loss statements for the
Hotels. All books of account shall at all times be open to the inspection and
audit

 

4



--------------------------------------------------------------------------------

  by any of Owner’s officers or authorized representatives. All books, records,
bills, receipts, bank books, check books, check vouchers, correspondence, lists,
files, index cards and books of account relating to lessees, concessionaires,
guest and prospective guests, and employees of the Hotels, and other data and
records pertaining to or relating to the management and operation of the Hotels
shall be safely kept and preserved by Agent for at least 5 years. Upon the
termination of this Agreement, such records shall be the property of Owner;

 

  (l) Procure and submit to Owner for payment by Owner in advance of the due
date thereof, all tax bills and assessments relating to the Hotels and assist
Owner in obtaining fair tax assessments for the Hotel, at Owner’s sole expenses;

 

  (m) Prepare and submit to Owner an annual operating budget as provided herein;

 

  (n) Arrange for, in the Hotels’ names, all water, electrical, gas, fuel oil,
telephone, vermin extermination, trash removal and other necessary services for
the operation of the Hotels and purchase, upon credit of the Hotel, all food,
beverages, operating supplies and other expendables necessary for use in the
proper operation of the Hotels;

 

  (o) Provide all such services and functions as might reasonably be expected of
a professional hotel management company’s central office, including, but not
limited to: supervision, operational analysis, personnel recruitment, contract
negotiation, administrative and clerical functions, purchasing and all other
reasonable and normal management functions at no cost to Owner;

 

  (p) Agent shall pay the wages or other compensation of its own employees who
are engaged in the performance of duties imposed under this Agreement.

 

  (q) Agent agrees he will not collect or charge any undisclosed fee, rebate or
discount, and if any such should be received by Agent, these will be credited to
the account of the Owner; and

 

  (r) The reasonable and necessary costs, fees, compensation, and other expenses
of any persons engaged by Owner or Agent to perform duties of a special nature,
directly related to the Hotels, including but not limited to, attorneys,
auditors and the like, shall be operating expenses of the Hotels.

 

5



--------------------------------------------------------------------------------

ARTICLE V

Fees

Owner agrees that for the Term of Contract or any extension thereof, Owner shall
pay Agent in legal United States currency in consideration of and as
remuneration for management services provided hereunder, the management fees as
set forth in Schedule B, attached hereto and incorporated by reference hereto.

Said compensation shall be computed and payable on a monthly basis. Owner shall
reimburse Agent for all direct operating costs and expenses incurred in the
operation of the Hotels which are included in the Budget (defined below). Such
operating expenses may include reasonable employee travel expenses incurred in
the management of the Hotels as approved in the Budget (as defined below) but
not including travel expenses of the Principals (as defined below). Further,
such operating expenses shall not include any of Agent’s compensation, overhead
costs or other expenses not directly related to the operation of the Hotels.
Such reimbursement shall be made within 5 business days after Owner’s receipt of
Agent’s request for such reimbursement and Owner’s approval of the supporting
documentation for such reimbursement.

No later than November 1 of each year, Agent shall prepare and submit (following
discussions with Owner) to Owner an annual budget for the operation of each
Hotel for the forthcoming Fiscal Year containing detailed projections of Gross
Revenues (as defined in Schedule B-1) and budgets of operating expenses for the
Hotels (the “Budget”). The Budget shall be month-to-month as well as annual and
shall be in the form designated and approved by Owner. The Budget shall provide
for operating, equipping and maintaining the Hotel in

 

6



--------------------------------------------------------------------------------

accordance with the hotel standards determined by Owner in Owner’s discretion
(the “Hotel Standards”). Additionally, before the commencement of each Fiscal
Year, Agent shall submit to Owner monthly budgeted occupancy, average daily rate
and RevPAR statistics for each Hotel. The Budget and the monthly budgeted hotel
operating statistics shall contain Agent’s reasonable good faith estimates of
the amounts set forth therein. Agent shall provide Owner, upon request, all
details, information and assumptions used in preparing the Budget.

Agent shall review the Budget with Owner, and upon Owner’s written approval of
the Budget, it shall constitute the approved Budget for the succeeding Fiscal
Year and shall be implemented by Agent. If Owner objects to any portion of the
Budget within 30 days after receipt of the same, or to any portion of the
revisions within 20 days after submission of the revisions by Agent to Owner,
the parties hereto will call a special budget meeting to resolve the points of
disagreement. In the event that Owner and Agent are unable to agree on the
Budget for the Hotels prior to the commencement of the applicable Fiscal Year,
an interim operating budget shall be implemented.

A budget meeting between Owner and Agent will be held at least quarterly. At
each budget meeting and at any additional meetings during a Fiscal Year
reasonably called by Owner, Agent shall consult with Owner on matters of policy
concerning management, sales, room rates, wage scales, personnel, general
overall operating procedures, economics and operation and any other matters
affecting the operation of the Hotels as requested by Owner. Owner shall have
access to the Hotels at all times to inspect the same.

As used herein, the following terms shall have the following meanings: “Fiscal
Year” shall mean each 12-month period ending December 31, except the first and
last Fiscal Years may not be full calendar years; and RevPAR shall mean Hotel
occupancy percentage multiplied by average daily rate.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

Relationship of the Parties

All duties performed by Agent under this agreement shall be performed as an
independent contractor. Nothing in this agreement shall be construed as creating
a partnership, joint venture, lease, sublease or any other relationship between
Agent and Owner except that of independently contracting parties or as requiring
Agent to bear any portion of losses arising out of or connected with the
ownership or operation of the Hotels. Agent’s rights under this Agreement shall
be those of an agent only and shall not constitute an interest in real property.
Nothing in this Agreement shall be construed to appoint or constitute Agent as
an agent of Supertel Limited Partnership (“Supertel”) for any purpose. Owner or
Supertel shall have the right to lease, develop and sell excess land or
structures not required for operation of the Hotels. It is expressly covenanted
that this Agreement is no more than an agreement for the rendering of services
by Agent on behalf of Owner in the operation and management of the Hotels. Agent
represents to Owner that Agent also manages hotels/motels other than the Hotels.

ARTICLE VII

Insurance

Owner agrees that during the Term of Contract, and any extensions thereto, it
will contract for and carry insurance in the minimum amounts deemed necessary by
the Owner for the protection of the interests of Owner.

ARTICLE VIII

Interruption of Operations

In the event that a Hotel shall be damaged by fire, wind, or any Act of God to
such an extent that Owner decides not to rebuild, this management agreement may
be terminated by either party hereto with respect to that Hotel upon thirty
(30) days’ written notice after the decision not to rebuild has been made or
should have been made in the exercise of reasonable diligence, but in any event
not later than sixty (60) days following the occurrence of such damage. No
termination fee shall be due on account of a termination under this
Article VIII.

 

8



--------------------------------------------------------------------------------

In the event that due to war, riot or insurrection, the operation of a Hotel is
not feasible according to accepted practices of good hotel operations, Agent
will be permitted to close that Hotel for a period of up to and including one
hundred twenty (120) days and be freed during this time from operating such
Hotel other than such services as are necessary for protection and basic
maintenance of the property.

If at the end of the one hundred twenty (120) days the conditions that caused
the interruption of operations have not ceased or improved sufficiently to
permit the operation of the Hotel in accordance with this agreement, this
management agreement may be terminated by either party hereto upon fifteen
(15) days written notice.

ARTICLE IX

Termination

It is agreed that, if either Owner or Agent defaults in performing any of his or
its obligations under this agreement and fails to correct or remedy such default
within ten (10) days after written notice thereof the other party may terminate
this agreement, but for the purpose of this paragraph the defaulting party shall
be deemed to have terminated this agreement. Agent shall not be entitled to a
termination fee in the event this Agreement is terminated due to Agent’s
default. Owner’s or Agent’s waiver of any breach or failure to enforce any of
the terms and conditions hereof shall not in any way affect, limit or waive
Owner’s or Agent’s right, respectively, at any time to enforce strict compliance
with such terms or conditions.

The following shall constitute events of default on the part of Agent hereunder:
(1) the failure of Agent to diligently and efficiently operate the Hotels in
accordance with the provisions of this agreement; (2) the failure of Agent to
pay any amount to Owner provided for herein for a period of five days after such
sum is payable; (3) the filing of a voluntary petition in suspension of
payments, bankruptcy or insolvency by Agent or any entity which owns or controls
Agent or if

 

9



--------------------------------------------------------------------------------

Agent otherwise voluntarily avails of itself of any federal or state laws for
the relief of debtors or admits in writing of its inability to pay its debts as
they become due; (4) the consent to any involuntary petition in bankruptcy or
the failure to vacate within 60 days from the date of entry thereof any order
approving an involuntary petition by or against Agent, or the entering of an
order, judgment or decree by any court of competent jurisdiction, on the
application of a creditor, adjudicating Agent a bankrupt or insolvent or
avoiding a judicial receiver, trustee or liquidator of all or a substantial part
of such party’s assets, and such order, judgment or decree shall continue
unstayed and in effect for a period of 120 consecutive days; (5) the failure of
Agent to perform, keep or fulfill any of the other covenants, undertakings,
obligations or conditions set forth in this agreement, and the continuance of
any such default for a period of 30 days after written notice of such failure;
(6) the operation or condition of any Hotel does not meet the Hotel Standards
and such default is not remedied within 30 days after written notice of such
failure; or (7) failure by Agent to pay, when due, the accounts payable for the
Hotels.

Notwithstanding any provisions of this agreement, either Owner or Agent may
terminate this agreement in the following cases:

 

  (a) In case Owner sells, leases or otherwise disposes of no more than three
Hotels during any fiscal year, this agreement shall terminate as to such Hotels
upon the closing date with no termination fee due. In case Owner sells, leases
or otherwise disposes of more than three Hotels during any fiscal year, this
agreement shall terminate upon the closing date of the sale or lease
transaction. In the event of sale or disposal in the immediately preceding
sentence, Agent shall receive a termination fee equal to 50% of the fee due
under Article V of this Agreement during the 12 months prior to the effective
date of such termination.

 

  (b) In case a receiver or trustee has been appointed to either Owner or Agent
on behalf of creditors for insolvency or bankruptcy.

 

10



--------------------------------------------------------------------------------

Owner may terminate this Agreement upon a change of control of Agent. Said
termination will be exercised by delivery of written notice to Agent, such
notice to be provided not less than 30 days prior to the effective date of such
termination. For purposes hereof, a “change of control of Agent” shall be deemed
to have occurred if (i) Roger Hammond and Charles Aimone, (collectively, the
“Principals”) are not actively managing the Hotels (directly, or indirectly
through Agent), (ii) the Principals (or corporate or other entities directly or
indirectly controlled by the Principals) do not in the aggregate own more than
50% of the outstanding equity in voting interests in Agent, or (iii) both of the
Principals die or become disabled (disability consisting of illness or injury
pursuant to which the person is unable to perform his active management duties
for a period of 60 consecutive days). Agent shall not be entitled to a
termination fee in such event.

ARTICLE X

Laws and Ordinances

Agent agrees that it will at all times conduct the business of the Hotels in a
lawful manner and in full compliance with all governmental laws, ordinances,
rules and regulations and that Agent will, provided that sufficient funds are
available, comply with all such governmental laws, ordinances, rules and
regulations as may be applicable to the business conducted by Agent on the
Hotels pursuant hereto, any payments or obligations in connection therewith
being considered as expenses of operation.

ARTICLE XI

Charges

It is agreed that Agent shall not be liable to third parties for any debts,
liabilities or obligations of the Hotels by virtue of its management,
supervision, control and operation of said property for Owner. Agent shall be
liable only to Owner for the faithful performance of Agent’s obligations under
this agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE XII

Records

All books, cards, registers, receipts, documents and any other papers connected
with the operation of the Hotels in the custody of Agent, are and shall remain
the property of Owner, and shall at any and all reasonable times during normal
working hours be open and freely exhibited to Owner or an officer of duly
authorized representative of the Owner, for the purpose of examination and/or
audit.

ARTICLE XIII

Entire Agreement

All prior conversations, discussions and agreements between the parties herein
are hereby merged into and set forth in writing as part of this agreement, which
shall constitute the entire agreement between the parties. In particular, Owner
acknowledges that there have been no representations, inducements, promises or
agreements made by Agent other than those set forth herein.

The Agent’s authority shall be derived solely from this agreement and the Agent
has no authority to act for, or represent the Owner except as herein specified.
However, Agent is hereby authorized to hire independent contractors and/or
agents, at Owner’s expense to perform any and all acts necessary to carry out
the above responsibilities.

ARTICLE XIV

Interruption of Operations

Any provision of this agreement prohibited by law or invalidated by court decree
in any locality or state shall remain effective within states and localities
where not prohibited by law or invalidated by court decree.

The construction, interpretation and performance of this agreement shall be
governed by the laws of the State of Georgia.

 

12



--------------------------------------------------------------------------------

ARTICLE XV

Notice

All written notices from either party to the other shall be considered given
upon delivery, by United States Mail, return receipt requested, to:

HLC Hotels, Inc.

Attn: J. Roger Hammond

7080 Abercorn Street

Savannah, GA 31406

TRS Leasing, Inc.

309 North 5th Street

Norfolk, NE 68701

Either party may change its notice address in any written notice to the other
party.

ARTICLE XVI

Assignment

Agent may not assign this Agreement or any of its rights under this Agreement
without Owner’s consent; nor shall this Agreement be transferable by operation
of law or otherwise.

ARTICLE XVII

No Political Contributions

Any provision hereof to the contrary notwithstanding, no money or property of
the Hotels shall be paid or used or offered, nor shall Owner or Agent directly
or indirectly pay or use or offer, consent or agree to pay or use or offer any
money or property of the Hotels, for or in aid of any political party, committee
or organization, or for or in aid of, any corporation, joint stock or other
association organized or maintained for political purposes, or for, or in aid
or, any candidate for political office or for nomination for such office, or in
connection with any election including referendum for constitutional amendment,
or for any political purpose whatever, or for lobbying in connection with
legislation or regulation thereunder, or for the reimbursement for
indemnification of any person for money or property so used.

 

13



--------------------------------------------------------------------------------

ARTICLE XVIII

Eligible Independent Contractor

 

  (a) At the effective time of this Agreement, Agent shall qualify as an
“eligible independent contractor” as defined in Section 856(d)(9) of the
Internal Revenue Code of 1986, as amended (the “Code”). To that end:

 

  (i) during the term of this Agreement, Agent shall not permit wagering
activities to be conducted at or in connection with the Hotels;

 

  (ii) during the term of this Agreement, Agent shall not own, directly or
indirectly (within the meaning of Section 856(d)(5) of the Code), more than 35%
of the shares of Supertel Hospitality Trust, Inc. (“Parent”);

 

  (iii) during the term of this Agreement, no more than 35% of the total
combined voting power of Agent’s outstanding stock (or 35% of the total shares
of all classes of its outstanding stock) shall be owned, directly or indirectly,
by one or more persons owning 35% or more of the outstanding stock of Parent;
and

 

  (iv) At the effective time, Agent shall be actively engaged in the trade or
business of operating “qualified lodging facilities” (defined below) for a
person who is not a “related person” within the meaning of Section 856(d)(9)(F)
of the Code with respect to the Parent or Owner (“Unrelated Persons”). In order
to meet this requirement, Agent agrees that it (i) shall derive at least 10% of
both its revenue and profit from operating “qualified lodging facilities” for
Unrelated Persons and (ii) shall comply with any regulations or other
administrative guidance under Section 856(d)(9) of the Code with respect to the
amount of hotel management business with Unrelated Persons that is necessary to
qualify as an “eligible independent contractor” with the meaning of such Code
Section.

 

14



--------------------------------------------------------------------------------

  (b) A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the
Code and means a “lodging facility” (defined below), unless wagering activities
are conducted at or in connection with such facility by any person who is
engaged in the business of accepting wagers and who is legally authorized to
engage in such business at or in connection with such facility. A “lodging
facility” is a hotel, motel or other establishment more than one-half of the
dwelling units in which are used on a transient basis, and includes customary
amenities and facilities operated as part of, or associated with, the lodging
facility so long as such amenities and facilities are customary for other
properties of a comparable size and class owned by other owners unrelated to
Parent.

 

  (c) Agent shall not sublet any Hotel or enter into any similar arrangement on
any basis such that the rental or other amounts to be paid by the sublessee
thereunder would be based, in whole or in part, on either (a) the net income or
profits derived by the business activities of the sublessee, or (b) any other
formula such that any portion of the rent would fail to qualify as “rents from
real property” within the meaning of Section 856(d) of the Internal Revenue
Code, or any similar or successor provision thereto.

ARTICLE XIX

Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

15



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have executed this agreement as of the day
and year first above written.

 

AS OWNER:     AS AGENT: TRS LEASING, INC.     HLC HOTELS, INC. By:  

/s/ Donavon A. Heimes

    By:  

/s/ Charles M. Aimone

Title:  

Vice President / Treasurer

    Title:  

President

 

16



--------------------------------------------------------------------------------

SCHEDULE A

Masters Inns Hotels

3027 Washington Road, Augusta, GA

613 Knox Abbott Drive, Cayce, SC

2125 Commerce Drive, Cayce, SC

6100 Rivers Avenue North, Charleston, SC

3092 Presidential Parkway, Doraville, GA

4200 Highway 21 N, Garden City, GA

5367 West Irlo Bronson Memorial Highway, Kissimmee, FL

2945 Entry Point Boulevard, Kissimmee, FL

2682 Windy Hill Road, Marietta, GA

300 Wingo Way, Mt. Pleasant, SC

8222 Jamaican Court, Orlando, FL

6010 CR 579, Seffner, FL

6606 Dr. Martin Luther King Boulevard, Tampa, FL

1435 Montreal Road, Tucker, GA

3600 McFarland Boulevard, Tuscaloosa, AL



--------------------------------------------------------------------------------

SCHEDULE B

Agent’s Compensation

As compensation for the services to be rendered hereunder, Owner shall pay Agent
on the first day of each month, during the Term of Contract or any extension
thereof, a basic fee equal to 5% of the Gross Revenues as defined or qualified
in Schedule B-1.

SCHEDULE B-1

Computation of Revenue

The term “Gross Revenues” as used herein, shall mean all revenue of any and
every kind, derived directly or indirectly for the operation of the Hotel,
including revenues from the rental of guest units, food and beverage revenues,
and rental or other payments from lessees, or concessionaires, (but not the
gross receipts of such lessees or concessionaires), less (i) such amounts as may
be received and held as security or other special deposits so long as the funds
are so held, and (ii) amounts returned to payors as rebates or as having been
received by mistake or by reason of overcharges.